Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jennifer A. Calcagni,  on January 15, 2021.

The application has been amended as follows:
Please replace claims 6, 8-15 and 17 with the following amended claims: 
6.  A process for the preparation of the microcapsules modified with nanomaterial as claimed in claim 1, the process 

adding nanomaterial to the aqueous medium and sonicating to obtain the dispersed solution followed by addition of surfactant solution to the nanomaterial dispersed solution to afford reaction mixture;

adding a mixture of active agent and polyisocyanate to the reaction mixture of step (a) with constant stirring at temperature in the range of 25 to 30°C to afford reaction mixture;

adding a solution of polyamine and catalyst diluted in surfactant solution to the reaction mixture of step (b) followed by stirring the mixture at temperature in the range of 25 to 50°C for the period in the range of 3 to 24 hrs;

isolating the microcapsules by filtration of reaction mixture of step (c) followed by drying to afford microcapsules;

            characterized in that said polymer shell is made up of the polymer nanocomposite.


8.  The process as claimed in claim 6, wherein said polyisocyanate is selected from the group consisting of 2,4-and 2,6-toluene diisocyanate

9.  The process as claimed in claim 6, wherein said polyisocyanate is selected from Toluene diisocyanate 

10. The process as claimed in claim 6, wherein said polyamine is selected from the group consisting of polyaziridine and O,O′-bis(2-aminopropyl) polypropylene glycol-block-polyethylene glycol-block-poly propylene glycol



12. The process as claimed in claim 6, wherein said catalyst is selected from 4-Diazabicyclo (2, 2, 2) octane

13. The process as claimed in claim 6, wherein said catalyst is 1, 4-Diazabicyclo (2, 2, 2) octane

14. The process as claimed in claim 6, wherein said surfactant is selected from the group consisting of polyvinylpyrrolidone

15. The process as claimed in claim 6, wherein said surfactant is Polyvinylpyrrolidone



nanoclays, and carbon nanotubes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ